DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim contains “second controller”, “second battery”, etc, without having a first controller, first battery, etc.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-13, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojcik et al. (USPUB 2015/0194839).


As to Claim 1, Wojcik discloses a battery-powered device, comprising: a first controller; 5a first battery interface; and at least one electric consumer, wherein the first battery interface is configured to receive at least one configurable rechargeable battery pack for supplying energy to the at least one electric consumer; and 10wherein the first controller is configured to receive at least one battery charging parameter at the first battery interface, and to reconfigure the at least one battery charging parameter via the first battery interface according to power demands of the at least one electric consumer or according to a given user-specification (Figure 1, Paragraphs 35, 53-54).

15As to Claim 2, Wojcik discloses the battery-powered device according to Claim 1, wherein the battery-powered device includes an electric power tool housing that surrounds the first controller, the first battery interface, and the at least one electric consumer (Paragraph 42).
   
As to Claim 3, Wojcik discloses the battery-powered device according to Claim 1, wherein the first controller is 20configured to use the battery charging parameter to affect subsequent charging processes for charging the at least one configurable rechargeable battery pack (Paragraph 35).  

As to Claim 6, Wojcik discloses the battery-powered device according to Claim 1, wherein the battery-powered 5device further comprises a mechanical user interface and/or a wired user interface and/or a wireless user interface, being embodied to receive the user- specification from a user of the battery-powered device (Paragraph 35).
  
As to Claim 7, Wojcik discloses a charging device, comprising: 10a second controller; and a second battery interface, wherein the second battery interface is configured to receive at least one configurable rechargeable battery pack to be charged by the charging device; and wherein the second controller is configured to receive at least one battery 15charging parameter at the second battery interface, and to reconfigure the at least one battery charging parameter via the second battery interface according to a given user-specification (Figure 1, Paragraphs 35, 53-54).
  
As to Claim 9, Wojcik discloses the charging device according to Claim 7, wherein the charging device further comprises a mechanical user interface and/or a wired user interface and/or a wireless user interface, being embodied to receive the user-specification from a user of the charging device (Paragraph 35).  
30 
As to Claim 10, Wojcik discloses a configurable rechargeable battery pack, comprising: an integrated battery management system; 29Docket No. 1555.103.01 US one or more battery cells; and a data interface, wherein the battery management system has a data memory for storing at least one battery charging parameter and provides, at the data interface, the at least one 5battery charging parameter for an external device; and wherein the battery management system is adapted to configure the at least one battery charging parameter responsive to an input at the data interface (Figure 1, Paragraphs 35, 53-54).
  
As to Claim 11, Wojcik discloses the configurable rechargeable battery pack according to Claim 10, wherein the 10data interface comprises a mechanical user interface and/or a wired user interface and/or a wireless user interface, and wherein the at least one battery charging parameter can be user-configured via the user interface (Paragraph 32).  

As to Claim 12, Wojcik discloses the configurable rechargeable battery pack according to Claim 11, wherein the 15mechanical user interface comprises a single button only (Paragraph 41).
  
As to Claim 13, Wojcik discloses the configurable rechargeable battery pack according to Claim 12, wherein the battery management system is adapted to configure the at least one battery charging parameter according to a user-specification received as an encoded 20pulse via the single button (Paragraph 41).
  
As to Claim 15, Wojcik discloses the configurable rechargeable battery pack according to Claim 10, wherein the battery charging parameter is a rated voltage and/or a charging end voltage and/or a total usable capacitance (Paragraphs 54 and 96).
  
30As to Claim 16, Wojcik discloses the configurable rechargeable battery pack according to Claim 10, wherein the battery charging parameter is a parameter that takes influence on a characteristic curve of a charging process and/or sets the charging process (Paragraph 96).  
30Docket No. 1555.103.01 US 
As to Claim 18, Wojcik discloses the configurable rechargeable battery pack according to Claim 10, wherein the battery charging parameter is configurable such that the rechargeable battery 10pack can be operated either as high-performance battery pack or as long-life battery pack, depending on a specific configuration of the at least one battery charging parameter (Paragraph 92).  
As to Claim 19, Wojcik discloses the configurable rechargeable battery pack according to Claim 10, wherein the 15battery management system is embodied to emulate, by means of providing the reconfigured battery charging parameter at the data interface, a presence of a weaker battery pack for the external device (Paragraph 96).  
As to Claim 20, Wojcik discloses the configurable rechargeable battery pack according to Claim 10, wherein the 20battery management system is configured to provide the at least one battery charging parameter at the data interface periodically or on request of the external device (Paragraph 96).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik et al..


As to Claim 14, Wojcik discloses the configurable rechargeable battery pack according to Claim 10, Wojcik does not expressly state wherein the one or more battery cells comprise lithium-ion battery cells that deliver an operating voltage of 18 volts (Paragraph 27)  it would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to Claim 17, Wojcik discloses the configurable rechargeable battery pack according to Claim 10, but does not expressly disclose wherein the battery management system is adapted to reconfigure the battery charging parameter to define a total chargeable capacitance of the at least one 5configurable rechargeable battery pack in a plurality of stages comprising the ranges < 100 Wh and 100 Wh, it would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 4-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT GRANT/Primary Examiner, Art Unit 2859